Title: General Orders, 19 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 19th 1776.
Parole Philadelphia.Countersign Sydney.


Brigade Major Henly, being ordered to attend Genl Heath, Brigade Major Cary is to take the duty of both those Brigades until further orders, and is therefore upon no account to be absent from Cambridge.
All Officers, Soldiers and others, are positively forbid going into the Town of Boston without a pass, or being sent expressly upon duty; As soon as the Select Men report the Town to be cleansed from Infection, liberty will be given to those who have business there, to go in. The Inhabitants belonging to the Town may be permitted to return to their habitations, proper persons being appointed at the Neck and at Charles-Town-ferry, to grant them passes.
